                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    REGINALD ANDERSON,                                )
                                                      )
          Plaintiff,                                  )
                                                      )
    v.                                                )   No. 3:21-cv-00324
                                                      )   Judge Trauger
    BILL GATES, et al.,                               )
                                                      )
          Defendants.                                 )


                                               ORDER

         Plaintiff Reginald Anderson filed a pro se complaint against Bill Gates, Mia Parker, and

Tony Parker. (Doc. No. 1.) However, the plaintiff did not pay the filing fee or submit an application

to proceed as a pauper. Furthermore, the plaintiff used conflicting mailing addresses that suggested

he was a prisoner at the Claiborne County Jail. (Id.)

         The court ordered the plaintiff either pay the full $402.00 filing fee to the Clerk of Court

or submit an application to proceed as a pauper. (Doc. No. 3.) In addition, the court ordered the

plaintiff to “clarify in writing his current mailing address.” (Id. at 2.) The court warned Plaintiff

that failure to respond, or request an extension of time, within 30 days would result in dismissal of

this action for failure to prosecute and failure to comply with a court order. 1 (Id.)

         The plaintiff, however, did not respond to the court’s order in any way. Because the

plaintiff has not paid the filing fee, this suit may not proceed on the merits in federal court. 28

U.S.C. § 1914. Furthermore, this action is subject to dismissal for want of prosecution and failure

to comply with the court’s order. Fed. R. Civ. P. 41(b); Schafer v. City of Defiance Police Dep’t,


1
 Out of an abundance of caution, the court mailed the order to both addresses provided by the plaintiff.
(Doc. No. 3 at 2.)
529 F.3d 731, 736 (6th Cir. 2008) (citing Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999));

see also Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled that a

district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”); Link v.

Wabash Railroad, 370 U.S. 626, 630 (1962) (recognizing “the power of courts, acting on their

own initiative, to clear their calendars of cases that have remained dormant because of the inaction

or dilatoriness of the parties seeking relief”).

        For these reasons, this action is DISMISSED WITHOUT PREJUDICE.

        It is so ORDERED.




                                                   ________________________________
                                                   Aleta A. Trauger
                                                   United States District Judge




                                                     2
